DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
Claim Objections
Claims 13-18 are objected to because of the following informalities: 
In each of claims 13 and 14, the recitation of “fluidizer-bed” (at line 1) should be changed to --fluidized-bed-- for consistent claim terminology.
In each of claims 15, 16, and 17, the recitation of “fluidized bed” (at line 1) should be changed to --fluidized-bed-- for consistent claim terminology.
In claim 18, the recitation of “fluidized bed” (twice, at lines 1 and 2) should be changed to --fluidized-bed-- for consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the recitation of “the at least one of the plurality of resistive elements” (at lines 2-3) lacks proper positive antecedent basis.  
Also, the recitation of “the at least one resistive element” (at line 3-4) is unclear because a plurality of resistive elements are set forth in the claims.
Regarding claim 18, it is unclear as to the relationship between the “metal silicon powder”, “gaseous tetrachlorosilane”, and “hydrogen” and other elements of the apparatus.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon 
Each of claims 15-18, which are directed to the fluidized-bed reactor, depend from independent claim 1, which is directed to an internal member and which was withdrawn from further consideration as a result of a restriction requirement.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 10, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2006/0272984) in view of Beech, Jr. et al. (US 8,097,216) and Everett (GB 1 321 715).
Regarding claim 6, Meier et al. discloses a fluidized bed reactor 12 (see FIG. 2-6; paragraphs [0050]-[0056]) comprising: 
an internal member (i.e., a contact-enhancing member comprising baffle groups 70, 72, 74, 76 in series) in a fluid bed forming space (i.e., within a reaction zone 60, wherein an upwardly flowing fluid is passed through solid particulates to thereby create a fluidized bed of solid particulates; see paragraph [0051]); 
said internal member including a plurality of resistive elements each having an inverted V-shaped structure (i.e., a plurality of baffle members 82 each having a generally inverted V-shaped cross-section along the entire length of the baffle member 82, with the point of the “V” 
said internal member including a resistive element group on each of a plurality of horizontal cross sections of the fluidized-bed reactor (i.e., in FIG. 3-4, four groups 70, 72, 74, 76 are shown, with each group being positioned at a different horizontal cross-section of the reactor; e.g., the number of baffle groups can vary depending on the height and width of the reaction zone, and preferably 2 to 15 baffle groups may be employed in the reaction zone, see paragraph [0053]); and
each resistive element group 70, 72, 74, 76 including a plurality of resistive elements 82 which are provided on each of the plurality of horizontal cross sections and which are spaced apart from one another at a predetermined distance (i.e., “Individual baffle members 82 are preferably laterally spaced from one another on about 1 to about 10 inch centers, more preferably on about 2 to about 6 inch centers,” see paragraph [0054]).
Meier et al. fails to disclose that the plurality of resistive elements 82 each have an upper surface with a conical- or pyramid-shaped portion.
Beech, Jr. et al. discloses a fluidized bed reactor 500 (see FIG. 5A, 5B; column 28, lines 1-12) comprising an internal member including a plurality of resistive elements (i.e., obstructing members 550, e.g., baffles comprising inverted “V” shape members) in a fluid bed forming space (i.e., within a dense phase 515 having a dense phase surface 533).  Beech, Jr. et al. (see FIG. 2B; column 12, lines 1-17) further discloses that, generally, the resistive elements can be selected from a variety of shapes, including an inverted V-shaped structure 210 (i.e., similar to the inverted V-shaped baffle member 82 of Meier et al., as described above), or alternatively, a structure 211 which comprises an upper surface having a conical- or pyramid-shaped portion 211 or pyramidal members (e.g., having triangular, square, rectangular, pentagonal or other geometrically shaped base),” see column 12, lines 34-37). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute resistive elements having an upper surface with a conical- or pyramid-shaped portion for the resistive elements 82 in the fluidized bed reactor 12 of Meier et al. because both resistive elements types were recognized in the art as suitable alternative structures for performing the same function, as taught by Beech, Jr., and the substitution of known equivalent structures involves only ordinary skill in the art, and when the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.
With respect to the limitation, “each of the resistive elements has a hole extending through the lower surface and the upper surface”, Beech, Jr. et al. (at column 12, lines 30-34; FIG. 2A-2B) discloses,
“The inverted "v" structure optionally includes one or more openings therein, not shown, similar to openings 205 in FIG. 2A. The openings facilitate the flow of gaseous components therethrough.”
Beech, Jr. et al. (at column 29, lines 23-27; see FIG. 5A-5B) further discloses,
“Optionally, each central obstructing member 551 and/or each outer obstructing member 550 comprises a plurality of openings 553 and 552, respectively, which traverse the edges of the obstructing members to facilitate the break up of bubbles in dense phase 515.”
Everett (see FIG. 1-4) further discloses a fluidized bed reactor (i.e., a reactor chamber 1)  6 of a redistributing baffle 4), each resistive element having an upper surface with a conical or pyramid-shaped portion in a fluid bed forming space, and, specifically, each resistive element having a hole extending through the lower and upper surfaces thereof.  Everett discloses, “the presence of the baffle 4 causes the larger bubbles to be redistributed as smaller bubbles” and “The gas emerges from the passageways 6 as a jet which forms a number of relatively small bubbles 9” (see page 2, lines 22-49).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a hole extending through the lower and upper surfaces of each of the resistive elements having a conical or pyramid-shaped portion in the modified fluidized bed reactor of Meier et al., on the basis of suitability for the intended use thereof, because the hole would further facilitate the flow of gaseous components through each of the resistive elements and the break-up of larger bubbles in the fluidized bed into smaller bubbles, as taught by Beech, Jr. et al. and Everett.
With respect to the limitation, “the plurality of resistive elements together occupy an area of 0.2% to 30% the horizontal cross-sectional area”, Meier et al. (at paragraph [0054]) discloses, 
“… Each baffle group preferably has an open area between individual baffle members 82 which is about 40 to about 90 percent of the cross-sectional area of reaction zone 60 at the vertical location of that respective baffle group, more preferably the open area of each baffle group is about 55 to about 75 percent of the cross-sectional area of reaction zone 60 at the vertical location of that respective baffle group.”  
In the case of a baffle group having an open area of about 90%, the resistive elements  together would occupy about 25% of the horizontal cross-sectional area.  If a baffle group has an open area of about 70%, the resistive elements together would occupy about 30% of the horizontal cross-sectional area.  Meier et al. therefore discloses that the percent area occupied by the resistive elements, together, can lie within the claimed range 0.2% to 30% the horizontal cross-sectional area.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of resistive elements that, together, occupy an area of 10% to 30% of a horizontal cross-sectional area of the reactor in the modified fluidized bed reactor of Meier et al., on the basis of suitability for the intended use thereof, because such percent range was suitable for minimizing the degree of axial dispersion in the fluidized bed reactor when a fluid is contacted with solid particles therein, as disclosed by Meier et al.   Also, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  See MPEP §2144.05.
With respect to the limitation, “each of the plurality of resistive elements occupies an area of 0.1% to 10% a horizontal cross-sectional area of the fluidized bed reactor”, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the percentage of the horizontal cross-sectional area of the reactor occupied by each resistive element in the modified fluidized bed reactor of Meier et al., in order to minimize the degree of axial dispersion in the fluidized bed reactor when a fluid is contacted with the solid particulates therein, as appropriate for the intended use thereof.
Furthermore, Meier et al. discloses an EXAMPLE (paragraphs [0057]-[0060]; FIG. 7) in 100 comprises a fluid bed forming space 104 having a diameter of 54 inches and a plurality of resistive elements (i.e., baffles) each having a diameter (or width) of 2.375 inches.  Beech, Jr. (see FIG. 2B) also suggests to one of skill in the art that the base diameter of a resistive element with a conical-shaped portion 211 is sized similarly to the base width of a resistive element with an inverted V-shaped structure 210.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to size the base diameter (or width) of each resistive element having an upper surface with a conical- or pyramid-shaped portion in the modified fluidized bed reactor of Meier et al. with a size similar to the diameter (or width) of the prior resistive elements, as suggested by Beech, Jr.  Using the EXAMPLE in Meier et al. of a fluidized bed reactor diameter (DFBR) equal to 54 inches and a conical-shaped resistive element having a base diameter (dRE) equal to 2.375 inches, each resistive element (at its base) would occupy about 0.19% of a horizontal cross-sectional area of the reactor (i.e., using the formula: (dRE 2/DFBR2) x 100).  Thus, it would have further been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to similarly configure each resistive element to occupy an area within the claimed range (i.e., about 0.19%) of the horizontal cross-sectional area of the reactor in the modified fluidized bed reactor of Meier et al., on the basis of suitability for the intended use thereof.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 10, Meier et al. further discloses that at least one resistive element 82 is disposed at a height within a range from 5% to 80% a height of the fluid bed forming space 60 (see FIG. 3; paragraph [0053]; EXAMPLE).
78; also, attachment members 84; see FIG. 2-6).  Beech, Jr. et al. (see column 19, lines 6-14) also discloses that “one or more arms, not shown for clarity” are preferably provided to attach the resistive elements to the inner surface of a shell of the reactor, thereby supporting the resistive elements in their place within the reactor.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further include a support configured to support the plurality of resistive elements in the modified fluidized bed reactor of Meier et al.
Regarding claim 15, Beech, Jr. et al. (see column 19, lines 6-39) discloses that in order to prevent a stagnant build-up of solids on the resistive elements, the angle of the resistive element from a plane parallel to grade is preferably greater than the solids natural angle of repose.  In particular, the angle of the resistive elements from a plane parallel to grade is more preferably greater than about 45° and most preferably greater than about 60°.  In the case of the more preferable angle of 45°, the corresponding inclination angle θ with respect to a vertical line equals 45°.  In the case of the most preferable angle of 60°, the corresponding inclination angle θ with respect to a vertical line equals 30°.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the conical or pyramid-shaped portion of the plurality of resistive elements in the modified fluidized bed reactor of Meier et al. to possess an inclination angle θ of not more than 45° with respect to a vertical line because such inclination angle θ range was considered more/most preferable for creating a downward slope that was greater than a solids natural angle of repose, which would thereby prevent the stagnant buildup of solids on the 
Regarding claim 16, as discussed in the rejection of claim 6, the combination of Meier et al. and Beech, Jr. et al. suggests that a suitable horizontal outer diameter (X1) of the resistive elements is 2.375 inches (see Meier et al. EXAMPLE, at paragraphs [0057]-[0060]).  Meier et al. also discloses that the test reactor has a horizontal inner diameter (Y1) of 54 inches (see EXAMPLE), but generally, the horizontal inner diameter (Y1) of a fluidized bed reactor can range from about 1 feet (12 inches) to 10 feet (120 inches) (see paragraph [0051]).  In the case of the claimed relationship 0.05 ≤ X1/Y1 ≤ 0.25, a horizontal inner diameter (Y1) of the fluidized bed reactor that ranges from 9.5 inches to 47.5 inches will satisfy the relationship for a resistive element having a horizontal outer diameter (X1) of 2.375 inches.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select a horizontal inner diameter (Y1) that ranges from 9.5 inches to 47.5 inches for the modified fluidized bed reactor of Meier et al. because such inner diameters were within the range of suitable inner diameters for the fluidized bed reactor, and overlapping ranges were held to be sufficient to establish a case of prima facie obviousness.
Regarding claim 17, the same comments with respect to the rejection of claim 15 apply.  In particular, Beech, Jr. et al. (see column 19, lines 6-39) discloses that the angle of the resistive element from a plane parallel to grade is more preferably greater than about 45°, and most preferably greater than about 60°.  Solving for the height of the element and the horizontal outer diameter of the element using the Pythagorean theorem, a conical resistive element having an angle of 45° or 60° from a plane parallel to grade satisfies the claimed relationship 0.5 ≤ X2/X2 ≤ 5, where (X2) is the height of the conical resistive element, and (X1) is the horizontal .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2006/0272984) in view of Beech, Jr. et al. (US 8,097,216), and Everett (GB 1 321 715), as applied to claims 6 and 12 above, and further in view of Khudenko (US 4,472,358).
The combination of Meier et al., Beech, Jr. et al., and Everett does not specifically disclose a support that contacts the upper surfaces of the resistive elements, or a support that extends through the resistive elements.
Khudenko discloses an internal member for use in a fluid bed forming space of a fluidized bed reactor, said internal member (see FIG. 11; column 8, lines 35-46) comprising a plurality of resistive element having a conical-shaped portion (i.e., conical baffles 11) and a support (i.e., vertical baffles 12) that contacts the surfaces of the resistive elements.  In the case of an upside-down positioning as disclosed by Khudenko, the support 12 would contact the upper surfaces of the resistive elements 11.  Khudenko further discloses another embodiment (see FIG. 10; column 5, lines 25-35) in which a support extends through the resistive elements (i.e., vertical rods or strings 9 pass through holes made at saddle points 8 of grids 4, and sliding spacers 10 on the rods or strings space the grids 4 at their required spacings).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a support which contacts the upper surfaces of the resistive elements or extends through the resistive elements in the modified fluidized bed reactor of Meier et al. because such structures were shown to be suitable for supporting resistive elements at their required positions within a fluid bed forming space of a fluidized bed reactor, as taught by Khudenko.
Response to Arguments
Applicant's arguments filed on January 14, 2022 have been fully considered. 
With respect to the previously submitted Koyanagi Declaration under 37 CFR 1.132, Applicant (at page 5, last paragraph) argues,
“To the extent the Examiner continues to assert the declaration evidence is not commensurate in scope with the claimed fluidized bed reactor, Applicant has submitted new dependent claim 18, which further states the bed reactor includes metal silicon powder, gaseous tetrachlorosilane, and hydrogen and is configured to produce trichlorosilane. In other words, the Koyanagi Declaration evidence is at least commensurate in scope with dependent claim 18 and should be considered with proper weight.”
While the previously submitted Koyanagi Declaration is commensurate in scope with the subject matter of new claim 18, claims 6 and 10 (as well as new claims 12-17) are still directed to a generic fluidized bed reactor, where the reactor is not limited to the production of trichlorosilane from metal silicon powder, gaseous tetrachlorosilane, and hydrogen.  Therefore, the same comments set forth in the final Office action apply, and the previously submitted Koyanagi Declaration is still deemed insufficient to overcome the rejection of claims 6 and 10 (as well as new claims 12-17) based on the prior art to Meier et al. (US 2006/0272984), Beech, Jr. et al. (US 8,097,216), and Everett (GB 1 321 715) as applied under 35 U.S.C. §103.
Applicant (beginning at page 6, first paragraph) further argues that the prior art fails to disclose or suggest resistive elements that are spaced apart from one another at a “predetermined distance”.  Applicant argues that Everett (in FIG. 1) discloses resistive elements that are positioned “close together”, which creates a disadvantage since powder can aggregate 
Applicant’s arguments are not found persuasive.
Firstly, in response to the arguments against the Everett reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the claimed feature of a “predetermined distance” was disclosed by the primary reference to Meier et al.  As stated in the rejection, Meier et al. discloses, “Individual baffle members 82 are preferably laterally spaced from one another on about 1 to about 10 inch centers, more preferably on about 2 to about 6 inch centers,” (see paragraph [0054]).  The secondary reference to Everett was merely relied upon to show a conical-shaped resistive element in which a hole extends through the lower and upper surfaces of the element.
Secondly, claim 6 (at lines 7-8) merely recites “a plurality of resistive elements… which are spaced apart from one another at a predetermined distance”.  Any spacing between the resistive elements would meet the claim limitation of a “predetermined distance”.  The claims make no mention of a specific distance for the “predetermined distance”, such as a distance at which clogging by metal silicon powder does not occur.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Thirdly, the second Koyanagi Declaration is insufficient to overcome the rejection of claims 6 and 10 based upon the prior art to Meier et al. (US 2006/0272984), Beech, Jr. et al. (US 8,097,216), and Everett (GB 1 321 715) as applied under 35 U.S.C. § 103 as set forth in the last Office action because the objective evidence of nonobviousness is not commensurate in scope with the claims.  The experiment described in the declaration is based on a fluidized bed reactor containing metal silicon powder.  However, the claimed subject matter makes no mention of metal silicon powder, or any solid material for that matter.  
Fourthly, the second Koyanagi Declaration states that the resistive elements were positioned “close” to each other (see Item 2).  This distance is vague, and it is unclear as to how this “close” distance compares to the distances described by Meier et al. (at paragraph [0054]).  It is also noted that Applicant’s specification (see paragraph [0046]) suggests that the “predetermined distance” will ultimately depend on the intended application of the fluidized bed reactor, i.e., the type of solid material to be processed by the fluidized bed reactor.  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Meier et al. (US 2006/0272984) discloses a fluidized bed reactor comprising an internal 70, 72, 74, 76; see FIG. 2-4), wherein the fluidized bed reactor is configured for the specific application of removing sulfur from a hydrocarbon-containing fluid using sulfur-sorbing solid particulates, such as a zinc oxide-based composition having desulfurization activity (see paragraphs [0020]-[0021]).  Meier et al. does not disclose or suggest that the fluidized bed reactor is configured for the specific application of producing trichlorosilane, wherein the fluidized bed reactor contains a bed of metal silicon powder in a fluid bed forming space, and a source of gaseous tetrachlorosilane and hydrogen is fluidly connected to the fluid bed forming space to fluidize the bed of metal silicon powder, such that a reduction reaction between the gaseous tetrachlorosilane, the hydrogen, and the metal silicon powder produces trichlorosilane.
Beech, Jr. et al. (US 8,097,216) discloses a fluidized bed reactor comprising an internal member comprising a plurality of resistive elements, each of which may comprise an upper surface with a conical or pyramid-shaped portion (i.e., members 211, FIG. 2B; see also column 12, lines 24-40), wherein the fluidized bed reactor is configured for petrochemical applications involving catalyst particles, i.e., as a reactor and/or regenerator in an oxygen to olefin (OTO) reaction system where an oxygenate in an oxygenate-containing feedstock contacts a molecular sieve catalyst under conditions effective to convert at least a portion of the oxygenate to light olefins (see column 2, lines 66, to column 4, line 27).  Meier et al. does not disclose or suggest that the fluidized bed reactor is configured for the specific application of producing trichlorosilane, wherein the fluidized bed reactor contains a bed of metal silicon powder in a fluid bed forming space, and a source of gaseous tetrachlorosilane and hydrogen is fluidly connected to the fluid bed forming space to fluidize the bed of metal silicon powder, 
Everett (GB 1 321 715) discloses a fluidized bed reactor comprising an internal member that comprises a plurality of resistive elements, each having an upper surface with a conical portion (see FIG. 3-4).  Everett, however, does not provide any guidance for sizing each of the resistive elements to occupy an area of specifically 0.1% to 10% of a horizontal cross-sectional area of the reactor and for sizing the plurality of resistive elements together to occupy an area of specifically 0.2% to 30% of the horizontal cross-sectional area of the reactor.
Nakayama et al. (JP 57-129817 A, JP 57-140311 A, JP 57-140312 A, and JP 57-156319 A) discloses a fluidized bed reactor for producing trichlorosilane, comprising: a reaction vessel defining a fluid bed forming space which contains a bed of metallic silicon particles; and a source gaseous tetrachlorosilane and hydrogen fluidly connected to the fluid bed forming space to fluidize the bed of metallic silicon particles; wherein a reduction reaction between the tetrachlorosilane, hydrogen, and metallic silicon particles produces trichlorosilane.  The reactor further contains an internal member comprising a plurality of perforated plates having holes through which the metallic silicon particles are able to pass (i.e., perforated plates 5 in JP 57-156319 A and JP 57-140312 A; or perforated plates 4 in JP 57-140311 A) and/or a packing comprising wire net bodies of a saddle or tube shape (i.e., wire net bodies 3 in JP 57-129817 A and JP 57-140312 A).  Nakayama et al., however, fails to disclose or adequately suggest the claimed internal member structure in the fluidized bed reactor.
The invention of claim 18 is additionally considered non-obvious in further view of the evidence submitted by Shinichiro Koyanagi in the first and second declarations.
The following proposed claim amendments drafted by the examiner are presented to applicant for consideration: 
CLAIMS -
6. 	(Currently Amended) A fluidized-bed reactor for producing trichlorosilane, comprising:
a reaction vessel defining a fluid bed forming space;
a bed of metal silicon powder in the fluid bed forming space;
a source of gaseous tetrachlorosilane and hydrogen fluidly connected to the fluid bed forming space to fluidize the bed of metal silicon powder; and
an internal member comprising a plurality of resistive elements each having an upper surface with a conical or pyramid-shaped portion in [[a]]the fluid bed forming space, wherein:
the internal member includes a resistive element group on each of a plurality of
horizontal cross sections of the fluidized-bed reactor;
each resistive element group includes a plurality of resistive elements which are provided on each of the plurality of horizontal cross sections and which are spaced apart from one another at a predetermined distance, wherein each of the resistive elements has a hole extending through the lower surface and the upper surface; and
on each of the plurality of horizontal cross sections, each of the plurality of resistive elements occupies an area of 0.1% to 10% a horizontal cross-sectional area of the fluidized-bed reactor and the plurality of resistive elements together occupy an area of 0.2% to 30% the horizontal cross-sectional area.
fluidized-bed reactor according to claim 12, wherein the support contacts the upper surfaces of the resistive elements
14.	(Currently Amended)  The fluidized-bed reactor according to claim 12, wherein the support extends through the resistive elements.
15.	(Currently Amended) The fluidized-bed reactor according to claim [[1]]6, wherein the conical or pyramid-shaped portion has an inclination angle θ of not more than 45° with respect to a vertical line.
16.	(Currently Amended)  The fluidized-bed reactor according to claim [[1]]6, wherein 
0.05 ≤ X1/Y1 ≤ 0.25, where X1 represents a horizontal outer diameter of at least one of the plurality of resistive elements, and Y1 represents a horizontal inner diameter of the fluidized-bed reactor.
17.	(Currently Amended)  The fluidized-bed reactor according to claim [[1]]6, wherein 
0.5 ≤ X2/X1 ≤ 5, where X2 represents a height of [[the ]]at least one of the plurality of resistive elements, and X1 represents a horizontal outer diameter of the at least one of the plurality of resistive elements.
18.	(Canceled).
Rejoinder of Withdrawn Claims
In the event that claim 6 is allowable, the following proposed claim amendment to place withdrawn claim 11 in condition for rejoinder is presented to applicant for consideration:
 in the fluidized-bed reactor according to claim 6, the method comprising
supplying metal silicon powder into the fluid bed forming space;
feeding gaseous tetrachlorosilane and hydrogen from the source of gaseous tetrachlorosilane and hydrogen into the fluid bed forming space so as to fluidize the metal silicon powder; and
performing a reduction reaction between the gaseous tetrachlorosilane, the hydrogen, and the metal silicon powder to produce trichlorosilane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774